UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
THOMAS ANTHONY SANTAGATA, JR.,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   17-CV-3053 (PKC) (CLP)

POLICE OFFICER EDGARDO DIAZ and
POLICE OFFICER RYAN MCAVOY,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Thomas Anthony Santagata, proceeding pro se, brings this action, pursuant to 42

U.S.C. § 1983, against Defendants Police Officers Edgardo Diaz and Ryan McAvoy, alleging false

arrest, unlawful search, and malicious prosecution. Currently before the Court is Defendants’

motion for summary judgment. For the reasons stated below, Defendants’ motion is granted as to

all of Plaintiff’s claims, except his unlawful search claim against Defendant McAvoy, which will

proceed to trial.

                                              BACKGROUND

I.      Plaintiff’s Failure to Provide a Compliant 56.1 Statement

        The Eastern District of New York’s Local Rule 56.1(b) requires that

        [t]he papers opposing a motion for summary judgment . . . include a
        correspondingly numbered paragraph responding to each numbered paragraph in
        the statement of the moving party, and if necessary, additional paragraphs
        containing a separate, short and concise statement of additional material facts as to
        which it is contended that there exists a genuine issue to be tried.

E.D.N.Y. Local Rule 56.1(b). “Pro se litigants who receive proper notice pursuant to Local Civil

Rule 56.2 are not excused from satisfying their obligations under Local Civil Rule 56.1.” Cain v.




                                                           1
Esthetique, 182 F. Supp. 3d 54, 63 (S.D.N.Y. 2016) (citation omitted), aff’d sub nom. Cain v.

Atelier Esthetique Inst. of Esthetics Inc., 733 F. App’x 8 (2d Cir. 2018).

       Here, though Defendants provided notice under Local Rule 56.2 (see Notice, Dkt. 55),

Plaintiff did not provide the required 56.1 Statement. Defendants therefore ask that the Court

deem the facts contained in Defendants’ 56.1 Statement admitted. (Defendants’ Reply (“Defs.’

Reply”), Dkt. 58, at 2.) The Court declines to do so.

       As the Second Circuit has advised:

       A district court has broad discretion to determine whether to overlook a party’s
       failure to comply with local court rules. Thus, we have previously indicated, and
       now hold, that while a court is not required to consider what the parties fail to point
       out in their Local 56.1 statements, it may in its discretion opt to conduct an
       assiduous review of the record even where one of the parties has failed to file such
       a statement.

Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001) (internal quotation marks and

citations omitted); cf. Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir.

2004) (“Even when a motion for summary judgment is unopposed, the district court is not relieved

of its duty to decide whether the movant is entitled to judgment as a matter of law.”). Although

Plaintiff has failed to comply with Local Rule 56.1(b), he did provide his own factual account of

the case. (See generally Plaintiff’s Brief (“Pl.’s Br.”), Dkt. 57.) Given Plaintiff’s pro se status,

the Court will “examine the record to determine whether there are any triable issues of material

fact, notwithstanding the fact that [Plaintiff] did not follow Local Civil Rule 56.1.” Cain, 182 F.

Supp. 3d at 63; see Thigpen v. Bd. of Trs. of Local 807 Labor-Mgmt. Pension Fund, No. 18-CV-

162 (PKC) (LB), 2019 WL 4756029, at *1 (E.D.N.Y. Sept. 29, 2019) (declining to deem

defendants’ 56.1 statement admitted when plaintiff “provide[d] her own factual account of the case

and attached numerous, non-duplicative exhibits”); see also Holtz, 258 F.3d at 73 (“A district court

has broad discretion to determine whether to overlook a party’s failure to comply with local court


                                                 2
rules.” (internal citations omitted)). “To the extent [Plaintiff’s] submission contains facts based

on personal knowledge or otherwise admissible evidence, those facts will be considered in

conjunction with the instant motion.” Genao v. Avon Salon & Spa, No. 06-CV-3667 (RWS), 2008

WL 190605, at *1 n.1 (S.D.N.Y. Jan. 16, 2008).

II.    Relevant Facts 1

       A.      Plaintiff’s November 6, 2014 Arrest

       On November 6, 2014, Plaintiff’s grandmother, Lillian McNee, called 911. (Defendants’

56.1 Statement (“Defs.’ 56.1”), Dkt. 52, ¶ 1.) She alleged that Plaintiff had broken the front door

to her residence 2 in Staten Island, New York (the “Residence”). (Id. ¶ 2.) Defendant Diaz and

another officer arrived as Plaintiff was sitting in his car in the driveway at the Residence. (Id. ¶ 3;

Pl.’s Depo., Dkt. 53-2, at 129:12–17, 132:9–133:10.) The officers handcuffed and searched

Plaintiff. (Defs.’ 56.1, Dkt. 52, ¶ 4.) A knife was recovered from Plaintiff’s pants pocket. (Id. ¶

5.) As Plaintiff was being placed into the police vehicle, Defendant Diaz observed Plaintiff



       1
          Unless otherwise noted, a standalone citation to Defendants’ 56.1 Statement or pro se
Plaintiff’s factual submission denotes that this Court has deemed the underlying factual allegation
undisputed. Any citations to Defendants’ 56.1 Statements or Plaintiff’s submission incorporates
by reference the documents cited therein, if any. Where relevant, however, the Court may cite
directly to the underlying document. The Court has deemed facts averred in a party’s 56.1
statement or factual submission to which the opposing party cites no admissible evidence in
rebuttal as undisputed. See Lumbermens Mut. Cas. Co. v. Dinow, No. 06-CV-3881 (TCP), 2012
WL 4498827, at *2 n.2 (E.D.N.Y. Sept. 12, 2012) (“Eastern District Local Rule 56.1 requires . . .
that disputed facts be specifically controverted by admissible evidence. Mere denial of an
opposing party’s statement or denial by general reference to an exhibit or affidavit does not
specifically controvert anything.” (emphasis in original)). Additionally, to the extent a party’s
56.1 statement or factual submission “improperly interjects arguments and/or immaterial facts in
response to facts asserted by [the opposing party], without specifically controverting those facts[,]”
the Court has disregarded the statement. Risco v. McHugh, 868 F. Supp. 2d 75, 87 n.2 (S.D.N.Y.
2012).
       2
          Plaintiff allegedly damaged the screen door. (Plaintiff’s Deposition, (“Pl.’s Depo.”), Dkt.
53-2, at 137:11–12.)

                                                  3
threatening McNee. (Id. ¶ 6.) Plaintiff was charged with criminal mischief in the fourth degree,

criminal possession of a weapon in the fourth degree, attempted criminal mischief in the fourth

degree, and harassment in the second degree. (Id. ¶ 7.)

        B.      Plaintiff’s July 22, 2015 Arrest

        On July 21, 2015, Plaintiff had an altercation with Steven and Jack Graziano, who live

across the street from the Residence. (Id. ¶ 8.) At the time of the altercation, Plaintiff was carrying

a knife. (Id. ¶ 9; Pl.’s Depo., Dkt. 53-2, at 164:9–14.)

        The next day, July 22, 2015, Plaintiff was in another altercation with the Grazianos. (Defs.’

56.1, Dkt. 52, ¶ 11.) As a result, numerous 911 calls were made, and police officers, responding

to the calls, arrived at the Residence. (Id. ¶¶ 11–12.) Plaintiff locked himself inside the Residence,

refusing to let the police officers in. (Id. ¶ 14.) The initial police officers on the scene designated

Plaintiff as an emotionally disturbed person (“EDP”). (Id. ¶ 15.) Defendant McAvoy arrived at

the scene and spoke with Jack and Steven Graziano, who stated that Plaintiff had menaced them

with a knife the day before, July 21, 2015. 3 (Id. ¶ 17.)

        Plaintiff refused to come out of the Residence for approximately two hours. (Id. at ¶ 18.)

Plaintiff yelled to the officers, “If you are telling me I’m not under arrest then I will not go outside.

I’ll go to the hospital and be evaluated if you let me and the Grazianos all go at the same time to

be evaluated.” (Pl.’s Depo., Dkt. 53-2, at 160:19–22, 163:9–10.) Plaintiff was eventually removed

from the Residence by police officers and taken to a local hospital. (Defs.’ 56.1, Dkt. 52, ¶ 21.)




        3
          In Plaintiff’s deposition testimony, he stated that Jack and Steven Graziano told police
officers that he had menaced them with a knife on both July 21 and 22, 2015. (Pl.’s Depo., Dkt.
53-2, at 164:5–8.) However, Defendant McAvoy’s police report does not include any allegations
of menacing on July 22, 2015. (Exhibit H, Dkt. 53-8.)

                                                   4
Plaintiff was arrested and charged with menacing in the second degree and harassment in the

second degree. (Id. ¶ 23.)

III.   Procedural History

       On April 12, 2017, Plaintiff commenced this action against the City of New York (“City”),

the New York City Police Department (“NYPD”), NYPD Officers Edgardo Diaz and Ryan

McAvoy, and the Legal Aid Society, in the United States District Court in the Southern District of

New York. (Complaint, Dkt. 2.) By Order dated May 15, 2017, the case was transferred to this

Court. (May 15, 2017 Transfer Order, Dkt. 4.) On July 11, 2017, the Court sua sponte dismissed

Plaintiff’s claims as to the City, NYPD, and the Legal Aid Society, but allowed Plaintiff’s claims

for false arrest, unlawful search, and intentional infliction of emotional distress against Defendants

Diaz and McAvoy to proceed. (July 11, 2017 Memorandum and Order, Dkt. 9.) On July 20, 2017,

Plaintiff filed a letter motion to amend his complaint, seeking to name Steven Wasserman, a Legal

Aid Society attorney, as a defendant. (Plaintiff’s letter motion to amend complaint, Dkt. 11.) The

Court denied the motion to amend on October 6, 2017. (Oct. 6, 2017 Memorandum and Order,

Dkt. 19.) At a pre-motion conference on March 9, 2018, the Court denied Defendants’ motion to

dismiss on the record, allowing Plaintiff to proceed with his claims against Defendants Diaz and

McAvoy for false arrest/false imprisonment, unlawful search, and malicious prosecution. (See

Mar. 9, 2018 Minute Entry.) Defendants filed their answer on March 23, 2018. (Answer, Dkt.

28.) Parties then proceeded to discovery. (See May 22, 2018 Minute Entry, Dkt. 32.) Defendants’

motion for summary judgment was fully briefed on April 5, 2019. (See Dkts. 51–60.) Plaintiff

thereafter filed a second letter motion to amend his complaint, asserting new claims against the

City and New York State (Plaintiff’s second letter motion to amend complaint, Dkt. 49), which

the Court denied on May 17, 2019 (May 17, 2019 Memorandum and Order, Dkt. 61). Plaintiff



                                                  5
filed an interlocutory appeal with respect to the Court’s May 17, 2019 Memorandum and Order.

(Notice of Interlocutory Appeal, Dkt. 62.) That appeal was dismissed by the Second Circuit for

failure to either pay the filing fee or move for in forma pauperis status. (Mandate of USCA, Dkt.

63.)

                                   STANDARD OF REVIEW

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (noting that summary judgment inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       The initial “burden of establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010) (per curiam) (citation omitted). Once this burden is met, however, the burden shifts to the

non-moving party to put forward some evidence establishing the existence of a question of fact

that must be resolved at trial. Spinelli v. City of New York, 579 F.3d 160, 166–67 (2d Cir. 2009);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A mere “scintilla of evidence” in

support of the non-moving party is insufficient; “there must be evidence on which the jury could

reasonably find for the non-movant.” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir.

2003) (internal quotation marks, citation, and alterations omitted).       In other words, “[t]he

nonmoving party must come forward with specific facts showing that there is a genuine issue for

trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (internal quotation marks,



                                                 6
citation, and emphasis omitted).

       In determining whether a genuine issue of fact exists, the Court must resolve all ambiguities

and draw all reasonable inferences against the moving party. Major League Baseball Props., Inc.

v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also construes any disputed facts in

the light most favorable to the non-moving party. See Adickes v. S. H. Kress & Co., 398 U.S. 144,

158–59 (1970). However, “the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment.” Anderson, 477

U.S. at 247–48 (emphasis omitted).

       When considering a dispositive motion made by or against a pro se litigant, the Court is

mindful that a pro se party’s pleadings must be “liberally construed” in favor of that party and are

held to “less stringent standards than formal pleadings drafted by lawyers.” Hughes v. Rowe, 449

U.S. 5, 9 (1980) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit

“liberally construe[s] pleadings and briefs submitted by pro se litigants, reading such submissions

to raise the strongest arguments they suggest.” Bertin v. United States, 478 F.3d 489, 491 (2d Cir.

2007) (internal quotation marks and citations omitted). Nonetheless, “[p]roceeding pro se does

not otherwise relieve a litigant of the usual requirements of summary judgment, and a pro se

party’s bald assertions unsupported by evidence, are insufficient to overcome a motion for

summary judgment.” Rodriguez v. Hahn, 209 F. Supp. 2d 344, 348 (S.D.N.Y. 2002) (internal

quotation marks and citation omitted).

                                          DISCUSSION

       Defendants seek summary judgment as to Plaintiff’s false arrest, unlawful search, and

malicious prosecution claims. Because Plaintiff admits that he has not established a claim for

malicious prosecution, the Court considers that claim withdrawn. (See Pl.’s Br., Dkt. 57, at 3.)



                                                 7
The Court, therefore, addresses Defendants’ motion with respect to Plaintiff’s false arrest and

unlawful search claims only.

I.     False Arrest

       “A § 1983 claim for false arrest, resting on the Fourth Amendment right of an individual

to be free from unreasonable seizures, including arrest without probable cause, is substantially the

same as a claim for false arrest under New York law.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir.

1996) (citations omitted); accord Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“A

section 1983 claim for false arrest is substantially the same as a claim for false arrest under New

York law.” (quoting Weyant, 101 F.3d at 852)). “In New York, the tort of false arrest is

synonymous with that of false imprisonment.” Jean v. City of New York, 512 F. App’x 30, 31 (2d

Cir. 2013) (summary order) (internal quotation marks and citation omitted). To prevail on a claim

of false arrest/false imprisonment, a plaintiff must prove that “(1) the defendant intended to confine

the plaintiff, (2) the plaintiff was conscious of the confinement, (3) the plaintiff did not consent to

the confinement, and (4) the confinement was not otherwise privileged.” Savino v. City of New

York, 331 F.3d 63, 75 (2d Cir. 2003) (internal quotation marks and citation omitted).

       “‘[T]he existence of probable cause’ for an arrest ‘is an absolute defense to a false arrest

claim.’” Dancy v. McGinley, 843 F.3d 93, 107 (2d Cir. 2016) (quoting Jaegly v. Couch, 439 F.3d

149, 152 (2d Cir. 2006)). As the Second Circuit has explained:

       Although the existence of probable cause must be determined with reference to the
       facts of each case, in general “probable cause to arrest exists when the officers have
       knowledge of, or reasonably trustworthy information as to, facts and circumstances
       that are sufficient to warrant a person of reasonable caution in the belief that an
       offense has been or is being committed by the person to be arrested.”

Manganiello v. City of New York, 612 F.3d 149, 161 (2d Cir. 2010) (brackets omitted) (quoting

Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007)). The existence of probable cause “must



                                                  8
be determined by reference to the totality of the circumstances.” Id. (citation omitted).

       “[I]t is well-established that a law enforcement official has probable cause to arrest if he

received his information from some person, normally the putative victim or eyewitness, unless the

circumstances raise doubt as to the person’s veracity.” Panetta v. Crowley, 460 F.3d 388, 395 (2d

Cir. 2006) (internal quotation marks and citations omitted); accord Wieder v. City of New York,

569 F. App’x 28, 29 (2d Cir. 2014) (summary order) (quoting Panetta, 460 F.3d at 395).

“Generally speaking, police officers ‘are entitled to rely on the victims’ allegations that a crime

has been committed.’” Morocho v. New York City, No. 13-CV-4585 (KPF), 2015 WL 4619517,

at *4 (S.D.N.Y. July 31, 2015) (quoting Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir.2000)).

       Defendants argue that there was probable cause to arrest Plaintiff on November 6, 2014

and July 22, 2015. (Defendants’ Brief (“Defs.’ Br.”), Dkt. 54, at 5–8.) The Court agrees.

       A.      Plaintiff’s November 6, 2014 Arrest

       When Defendant Diaz arrested Plaintiff on November 6, 2014, he had reasonably

trustworthy information that Plaintiff had broken the front door of the Residence in violation of

N.Y. Penal Law § 145.00. 4 “A person is guilty of criminal mischief in the fourth degree when,


       4
          Defendants also argue that there was probable cause to arrest Plaintiff for harassment in
the second degree because Defendant Diaz personally observed Plaintiff threatening McNee.
(Defs.’ Br., Dkt. 54, at 7.) However, Plaintiff had already been handcuffed and was being placed
into the police vehicle when he allegedly threatened McNee. (Defs.’ 56.1, Dkt. 52, ¶¶ 4, 6.)
Although “not every use of handcuffs automatically renders a stop an arrest requiring probable
cause to satisfy Fourth Amendment reasonableness,” United States v. Bailey, 743 F.3d 322, 340
(2d Cir. 2014) (citation omitted), the circumstances here make clear that Plaintiff was under arrest
when he was handcuffed by Defendant Diaz, id. at 340–41 (finding the handcuffing to be an arrest
due to the absence of physical threat by the arrestee). “When determining whether probable cause
exists courts must consider those facts available to the officer at the time of the arrest and
immediately before it.” Panetta, 460 F.3d at 395 (internal quotation marks, emphasis, and citation
omitted) (emphasis added). Therefore, in analyzing the defense of probable cause in this case, the
Court does not consider Plaintiff’s alleged threat to McNee. Morocho, 2015 WL 4619517, at *4
(finding plaintiff’s statements made after he was handcuffed, and thus arrested for Fourth
Amendment purposes, immaterial to the probable cause analysis).

                                                 9
having no right to do so nor any reasonable ground to believe that he or she has such right, he or

she . . . [i]ntentionally damages property of another person[.]” N.Y. Penal Law § 145.00(1).

Defendant Diaz was entitled to rely on McNee’s allegation, as a victim, that Plaintiff had broken

the front door to McNee’s residence. (See Defs.’ 56.1, Dkt. 52, ¶ 2.) Therefore, Defendant Diaz

had probable cause to arrest Plaintiff for committing criminal mischief in the fourth degree. See

Johnson v. City of New York, No. 15-CV-1625 (SMG), 2017 WL 1476139, at *6 (E.D.N.Y. Apr.

24, 2017) (finding that defendant had probable cause to arrest plaintiff for criminal mischief in the

fourth degree based on the victim’s allegation that plaintiff broke her phone).

        Plaintiff argues that his false arrest claim “pertains to the weapon[] possession charge and

the attempted criminal mischief.” (Pl.’s Br., Dkt. 57, at 1.) He relies on “[t]he fact that [an] officer

took the legal knife he found on [Plaintiff’s] person and switched it with another knife he illegally

found in [Plaintiff’s] vehicle,” and on “[Defendant Diaz’s] lies that [Plaintiff] attempted to kick

out a window.” (Id.) However, “a claim for false arrest turns only on whether probable cause

existed to arrest a defendant, and [] it is not relevant whether probable cause existed with respect

to each individual charge, or, indeed, any charge actually invoked by the arresting officer at the

time of arrest.” Jaegly, 439 F.3d at 154. Because the existence of probable cause to arrest Plaintiff

for allegedly breaking McNee’s door, in itself, provides “an absolute defense to a false arrest

claim,” Dancy, 843 F.3d at 107 (internal quotation marks and citation omitted), Plaintiff’s false

arrest claim against Defendant Diaz relating to the November 6, 2014 arrest must be dismissed.

        B.      Plaintiff’s July 22, 2015 Arrest

        When Defendant McAvoy arrested Plaintiff on July 22, 2015, he had reasonably

trustworthy information that Plaintiff had menaced Steven and Jack Graziano with a knife on July




                                                  10
21, 2015, in violation of N.Y. Penal Law §§ 120.14 and 240.26. 5 “A person is guilty of menacing

in the second degree when . . . [h]e or she intentionally places or attempts to place another person

in reasonable fear of physical injury, serious physical injury or death by displaying a deadly

weapon . . . .” N.Y. Penal Law § 120.14(1). “A person is guilty of harassment in the second

degree when, with intent to harass, annoy or alarm another person . . . [h]e or she strikes, shoves,

kicks or otherwise subjects such other person to physical contact, or attempts or threatens to do

the same[.]” N.Y. Penal Law § 240.26(1). Defendant McAvoy was entitled to rely on Jack

Graziano’s allegations that Plaintiff menaced him with a knife and threatened to stab him on July

21, 2015. (See Defs.’ 56.1, Dkt. 52, ¶ 17; Exhibit H, Dkt. 53-8, at ECF 6 2.) Therefore, Defendant

McAvoy had probable cause to arrest Plaintiff for committing criminal mischief in the fourth

degree and harassment in the second degree. See DiStefano v. Sedita, No. 11-CV-1125 (MKB),

2014 WL 349251, at *6 (E.D.N.Y. Jan. 31, 2014) (finding that probable cause existed where

defendant learned from victim that plaintiff threatened victim while “holding an object at his side

in his right hand” and found an ink pen in plaintiff’s pocket).

       Plaintiff argues that Defendant McAvoy did not have probable cause to arrest Plaintiff

because Defendant McAvoy had “collected statements from other eye witnesses stating [that

Plaintiff] was menaced by the Grazianos.” (Pl.’s Br., Dkt. 57, at 1.) First, Plaintiff provides no


       5
            Plaintiff also testified that Steven and Jack Graziano told police officers that Plaintiff
menaced them with a knife on both July 21 and 22, 2015. (Pl.’s Depo., Dkt. 53-2, at 164:4–8.)
However, Defendant McAvoy seemed to have only relied on Plaintiff’s conduct on July 21, 2015.
(See Exhibit H, Dkt. 53-8, at ECF 2 (“On 07-21-2015 . . . , the defendant committed the offenses
of: 1. P.L. 120.14(1) Menacing in the Second Degree[;] 2. P.L. 240.26(1) Harassment 2nd degree
. . . .”); Exhibit L, Dkt. 53-12, at 1 (stating that the “occur date” is July 21, 2015).) Therefore, the
Court only considers whether Defendant McAvoy had probable cause to arrest Plaintiff based on
the information he had about the July 21, 2015 incident.
       6
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                  11
evidence of those purported witness statements. Second, even if witnesses had told Defendant

McAvoy that Plaintiff was menaced by the Grazianos, those statements do not contradict the

victims’ statements and would only inculpate Jack and Steven Graziano without exculpating

Plaintiff. Furthermore, to the extent that these statements cast doubt on the Grazianos’ veracity,

there was evidence corroborating their account.

       A variety of circumstances might corroborate a putative victim’s veracity such as
       (1) the officer’s observation of the putative victim’s physical injuries, (2) the level
       of detail and consistency in the putative victim’s description of events, (3) the
       putative victim’s identification of the plaintiff by name and physical description,
       and (4) incriminating statements by the plaintiff.

DiStefano, 2014 WL 349251, at *5 (internal quotation marks and ellipses omitted) (quoting

Williams v. Schultz, No. 06-CV-1104 (DNH), 2008 WL 4635383, at *9 (N.D.N.Y. Oct. 16, 2008)).

Here, Jack Graziano provided a detailed account of the July 21, 2015 incident to Defendant

McAvoy, describing Plaintiff as having “wave[d] a knife at [my] face while standing in close

proximity to [me] and [] stat[ing] to [me], in sum and substance, I’M GONNA STAB YOU, I’M

GONNA KILL YOU[.]” (Exhibit H, Dkt. 53-8, at ECF 2.) In addition, when Defendant McAvoy

went to the Residence on July 22, 2015 to find Plaintiff, Plaintiff had locked himself inside and

was yelling at the police, inter alia, that “[i]f Plaintiff ha[s] to go, [the] Grazianos have to go.”

(Defs.’ 56.1, Dkt. 52, ¶ 14; Pl.’s Depo., Dkt. 53-2, at 163:10.) Plaintiff’s spontaneous statement

referencing the Grazianos only confirmed that Plaintiff had been involved in an incident with the

Grazianos and knew or assumed that that was why the police officers were looking for him. The

veracity of the Grazianos’ allegations was, therefore, corroborated by the detail of Jack Graziano’s

description of the event, Plaintiff’s incriminating statements as he was yelling at the police, and

“Defendant’s observation of Plaintiff’s demeanor and physical appearance,” Williams, 2008 WL

4635383, at *10 (finding that the veracity of victim’s unsworn allegations was corroborated by the

fact that “[w]hen Defendant told Plaintiff to have a seat in a police car, Plaintiff (in what might be
                                                  12
reasonably perceived as being an argumentative fashion) said, ‘I’m not getting in the f* * *ing car

unless I’m handcuffed’”).

       Lastly, “[i]t is not unusual for police to encounter conflicting eyewitness accounts, . . . and

the Second Circuit and lower courts have consistently held that the existence of such conflicting

evidence does not vitiate the probable cause established by an eyewitness identification.”

Creighton v. City of New York, No. 12-CV-7454 (PGG), 2017 WL 636415, at *27 (S.D.N.Y. Feb.

14, 2017) (collecting cases); see also Crews v. County of Nassau, 996 F. Supp. 2d 186, 206

(E.D.N.Y. 2014) (finding that probable cause was not vitiated by contradictory witness

statements); DiStefano, 2014 WL 349251, at *8 (“[C]onflicting accounts between a complainant

and the accused do not negate probable cause” (citations omitted)); Pawlicki v. City of Ithaca, 993

F. Supp. 140, 145 (N.D.N.Y. 1998) (“Even when an arresting officer is faced with competing

accounts from different eyewitnesses, an officer is entitled to make an arrest based on believing

the testimony of one side or the other, as long as there is eyewitness testimony to support every

element of the offense.” (citation omitted)). It does not matter that “an investigation might have

cast doubt upon the basis for the arrest.” Panetta, 460 F.3d at 396 (internal quotation marks and

citation omitted); see also id. at 395–96 (“[A]n officer’s failure to investigate an arrestee’s

protestations of innocence generally does not vitiate probable cause.”).

       Accordingly, Defendant McAvoy had probable cause to arrest Plaintiff on July 22, 2015

for the menacing incident that had occurred between Plaintiff and the Grazianos the day before,

and Plaintiff’s false arrest claim against Defendant McAvoy must be dismissed.

II.    Unlawful Search/Entry

       The Fourth Amendment protects against “unreasonable searches and seizures.” U.S.

Const. amend. IV.     “A search within the meaning of the Fourth Amendment of the U.S.



                                                 13
Constitution ‘occurs when an expectation of privacy that society is prepared to consider reasonable

is infringed.’” El-Nahal v. Yassky, 993 F. Supp. 2d 460, 465 (S.D.N.Y. 2014) (quoting Maryland

v. Macon, 472 U.S. 463, 469 (1985)), aff’d, 835 F.3d 248 (2d Cir. 2016).

       A.      November 6, 2014 Search of Plaintiff’s Vehicle

       Plaintiff asserts that Defendant Diaz “unlawfully searched [his] car” 7 on November 6, 2014

(Complaint, Dkt. 2, at ECF 4), after responding to McNee’s 911 call about Plaintiff breaking the

door to her Residence. Plaintiff asserts that Defendant Diaz found a knife in his car and placed it

on his person. (Pl.’s Br., Dkt. 57, at 1.) Plaintiff claims to have “testimony of [his] mother and

[himself],” and, at trial, plans to produce the knife that was on his person and “prove [that] officer

Diaz placed [the knife] in [his] vehicle by testing it for [Diaz’s] DNA and fingerprints.” (Id.)

However, Plaintiff has produced no such evidence or any other evidence to support his unlawful

search claim. The only evidence in the record supporting this claim is Plaintiff’s own deposition

testimony that, after Plaintiff refused to allow Defendant Diaz to search his car, Defendant Diaz

“took the keys anyway and went in the car and searched the car.” (Pl.’s Depo., Dkt. 53-2, at

133:15–18.) “A plaintiff’s self-serving statement, without direct or circumstantial evidence to

support the charge, is [] insufficient” to defeat a properly supported motion for summary judgment.

Risco, 868 F. Supp. 2d at 99 (citations omitted). There is otherwise no evidence that Defendant

Diaz or any other officer searched Plaintiff’s car on November 6, 2014; rather, the only competent

evidence establishes that Plaintiff’s person was searched after he was arrested and handcuffed by

the officers and that a knife was recovered from his pants pocket during the search of his person.

(See Exhibit C, Dkt. 53-3; Exhibit G, Dkt. 53-7.) Therefore, Plaintiff’s unlawful search claim



       7
         Plaintiff does not assert that the search of his person was unlawful. (See Complaint, Dkt.
2, at ECF 4; Pl.’s Br., Dkt. 57, at 1–2.)

                                                 14
against Defendant Diaz must be dismissed.

       B.      July 22, 2015 Entry into the Residence

       Plaintiff also asserts an unlawful search claim based on Defendant McAvoy’s entry into

the Residence on July 22, 2015. (Pl.’s Br., Dkt. 57, at 2–3.) Defendants argue that Plaintiff did

not have an expectation of privacy in the Residence and that the entry was reasonable under the

emergency aid doctrine. (Defs.’ Br., Dkt. 54, at 10–12.)

               1.      Expectation of Privacy

       “In order for Fourth Amendment protections against unreasonable searches and seizures to

apply, a plaintiff must show that the area in question is one in which the plaintiff enjoys a

‘reasonable expectation of privacy.’” Marchand v. Simonson, 16 F. Supp. 3d 97, 116 (D. Conn.

2014) (citation omitted).      “[I]t has long been recognized that a person may claim a

legitimate expectation of privacy in a dwelling other than his own.” Figueroa v. Mazza, 825 F.3d

89, 108 (2d Cir. 2016). While “an ‘overnight guest’ can legitimately expect privacy in his host’s

home[,] . . . ‘overnight’ status is not a precondition to a guest’s ability to contest a search of his

host’s dwelling.” Id. (quoting, inter alia, Minnesota v. Olson, 495 U.S. 91, 98 (1990)). “In

determining whether a guest who is not an ‘overnight guest’ may legitimately expect privacy in

his host’s home,” courts consider

       whether the guest’s visit was social or commercial in nature, the length of time
       the guest spent on the premises, [] the presence or absence of a previous connection
       between the guest and the householder[,] . . . whether the guest possesses a key to
       the dwelling, is permitted to make use of the premises in the householder’s absence,
       or keeps belongings in the host’s home.

Id. at 109 (citing, inter alia, Minnesota v. Carter, 525 U.S. 83, 90–91 (1998), and United States v.

Fields, 113 F.3d 313, 320 (2d Cir. 1997)). The ultimate inquiry is “whether the host has so liberally

shared his own privacy interest with his guest that it shelters the guest against unreasonable

government intrusion.” Id.

                                                 15
       Defendants argue that Plaintiff was not a “lawful tenant or resident” of the Residence and

thus had no expectation of privacy in it on July 22, 2015. (Defs.’ Br., Dkt. 54, at 12.) In support

of that argument, Defendants offer only Plaintiff’s deposition testimony stating that he was not

living at the Residence on July 22, 2015. (Pl.’s Depo., Dkt. 53-2, at 154:11–25.) However, as

discussed, “[a] person need not ‘reside’ in a particular dwelling, in the sense of living primarily at

that location, to enjoy a legitimate expectation of privacy when he is on the premises.” Figueroa,

825 F.3d at 109 (citation omitted). Based on this fact alone, the Court cannot conclude that

Plaintiff had no expectation of privacy as a matter of law.

       Plaintiff asserts several facts that could support his expectation of privacy in the Residence

on July 22, 2015. He claims that “the [Residence] belong[s] to [Plaintiff’s] grandma, [his] mother

resides there, and all three of [his] vehicles are parked on this property[,] along with most of [his]

belongings stored in the house,” and that “the owner[, i.e., his grandmother] direct[ed] [him] to

enter the home on 7/22/15[.]”8 (Pl.’s Br., Dkt. 57, at 3.) In addition, it is undisputed that Plaintiff

was present at the Residence on both July 21 and 22, 2015. 9 (See Defs.’ 56.1, Dkt. 52, ¶¶ 8, 11;

Pl.’s Depo., Dkt. 53-2, at 155:3, 155:9 (stating that Plaintiff was “working on one of the cars” “in

the driveway” of the Residence on July 21, 2015); Pl.’s Depo., Dkt. 53-2, at 157:25–158:3 (“As

soon as [Plaintiff] woke up, [he] called [Steven Graziano] and [] told him . . . [‘]Come by yourself



       8
          Defendants argue that Plaintiff cannot contradict his deposition testimony by asserting
that he was living at the Residence on July 22, 2015. (See Defs.’ Reply, Dkt. 58, at 7.) However,
Plaintiff does not assert that he was residing there, but instead proffers other facts illuminating his
connection to and relationship with the Residence. (See Pl.’s Br., Dkt. 57, at 3.) It is permissible
for pro se Plaintiff to clarify ambiguous or incomplete deposition testimony by his
submissions. Maxwell v. City of New York, 380 F.3d 106, 109 (2d Cir. 2004); see also Genao,
2008 WL 190605, at *1 n.1.
       9
         It is also undisputed that Plaintiff was at the Residence eight months earlier, on November
6, 2014, when he was arrested by Defendant Diaz. (Defs.’ 56.1, Dkt. 52, ¶¶ 1–3.)

                                                  16
and we will fight in the middle of the street[.’]”); Pl.’s Depo., Dkt. 53-2, at 158:4–9 (“When

[Steven Graziano] got home from work at 4:00, you hear motorcycles and all this stuff. . . . My

grandmother opens the door and starts yelling before they get in the front of the house[.]”).)

       Plaintiff has adduced sufficient evidence to create a triable issue of fact regarding his

expectation of privacy in the Residence on July 22, 2015. Viewing the facts in the light most

favorable to Plaintiff, a reasonable jury could find that, at a minimum, on July 22, 2015, the owner

of the Residence, Plaintiff’s grandmother, had accepted Plaintiff “into the private sphere of the

household.” Figueroa, 825 F.3d at 110. The factors in Figueroa weigh strongly in favor of

Plaintiff: (1) his visits to the Residence were social in nature; (2) it is reasonable to infer that he

spent a great deal of time there, in light of the fact that the arrests in November 2014 and July 2015

both occurred at the Residence; (3) he had a familial relationship with the owner and the tenant of

the Residence; and (4) he kept most of his belongings and his cars there.

       Therefore, Defendants have not established, as a matter of law, that Plaintiff did not enjoy

an expectation of privacy in the Residence.

               2.      Emergency Aid Doctrine

       “A warrantless entry into an individual’s home is reasonable if . . . the officers reasonably

believe it is necessary to render emergency assistance to an injured occupant or to protect an

occupant from imminent injury.” Chamberlain v. City of White Plains, 986 F. Supp. 2d 363, 381

(S.D.N.Y. 2013) (internal quotation marks and additional citations omitted) (quoting, inter alia,

Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006)); see also United States v. Simmons, 661

F.3d 151, 157 (2d Cir. 2011) (“One exigency obviating the requirement of a warrant is the need to

assist persons who are seriously injured or threatened with such injury.” (quoting Brigham City,

547 U.S. at 403)). “[T]he core question is whether the facts, as they appeared at the moment of

entry, would lead a reasonable, experienced officer, to believe that there was an urgent need to
                                                  17
render aid or take action.” Simmons, 661 F.3d at 157 (internal quotation marks and citation

omitted). This “objective” test “turns on the totality of the circumstances.” Id. (internal quotation

marks and citation omitted). Courts “must be cognizant of the Supreme Court’s admonition that

‘exceptions to the warrant requirement are few in number and carefully delineated and that the

police bear a heavy burden when attempting to demonstrate an urgent need that might justify

warrantless searches or arrests.’” Loria v. Gorman, 306 F.3d 1271, 1284–85 (2d Cir. 2002)

(quoting Welsh v. Wisconsin, 466 U.S. 740, 749–50 (1984)).

       Here, in justifying the warrantless entry into the Residence on July 22, 2015 under the

emergency aid doctrine, Defendants rely on the fact that Plaintiff was designated as an EDP by the

police officers who first arrived on the scene, and that Plaintiff had locked himself inside the

Residence for two hours following an altercation with the neighbors and was yelling out of the

window at times during the incident. 10 (Defs.’ Br., Dkt. 54, at 11.) However, viewed in their

totality, these circumstances would not lead a reasonable officer to believe that there was an urgent

need to render aid or take action.

       In cases where courts have applied the emergency aid doctrine, additional facts supported

the objective reasonableness of the warrantless entry. See, e.g., Cruz v. City of New Rochelle, No.

13-CV-7432 (LMS), 2017 WL 1402122, at *11–13 (S.D.N.Y. Apr. 3, 2017); Soller v. Boudreux,

No. 12-CV-167 (SJF) (SIL), 2015 WL 500492, at *12 (E.D.N.Y. Feb. 3, 2015); Chamberlain v.

City of White Plains, 986 F. Supp. 2d 363, 382 (S.D.N.Y. 2013); Sha v. N.Y.C. Police Dep’t

Twentieth Precinct, Detectives, Officers Soe, No. 03-CV-5273 (DAB) (GWG), 2005 WL 877852,


       10
           Although Defendants also rely on Plaintiff’s medical records and deposition testimony
showing that he had a history of previous hospital visits of a similar nature (Defs.’ Br., Dkt. 54, at
11), the Court does not consider this evidence, because Defendants provide no evidence
demonstrating that the officers, at the moment of entry on July 22, 2015, had any knowledge of
Plaintiff’s prior hospital visits.

                                                 18
at *5 (S.D.N.Y. Apr. 18, 2005). In Cruz, the police were told that the plaintiff had mental health

issues and was no longer taking his medication, and the officers were instructed by the hospital to

bring the plaintiff in. 2017 WL 1402122, at *11–13. In Chamberlain, the police were told that

the plaintiff had not responded to a medical alert, and they witnessed the plaintiff “speaking as if

to another [non-existent] person.” 986 F. Supp. 2d at 382. The police were also aware that the

plaintiff had been involved in several prior EDP calls. Id. In Soller, the police officers had

information that two elderly people had not been seen for over a week and lived in “bad conditions”

in their home, and no one responded when the officers knocked on the door to the residence for

twenty minutes. 2015 WL 500492, at *12. In Sha, the 911 call “provided sufficient indic[i]a of

reliability for the police to believe that a medical emergency existed” involving a woman with a

history of brain injury and seizures. 2005 WL 877852, at *5.

       Here, by contrast, the evidence shows only that Defendant McAvoy knew that there had

been an altercation between Plaintiff and Jack and Steven Graziano that day (Pl.’s Depo., Dkt. 53-

2, at 179:1–6), that Plaintiff had threatened the Grazianos with a knife the day before (Exhibit H,

Dkt. 53-8, at ECF 2; Pl.’s Depo., Dkt. 53-2, at 164:5–8), that Plaintiff was refusing to speak with

the officers and had locked himself inside the Residence for two hours (Pl.’s Depo., Dkt. 53-2, at

159:21–160:12, 160:24–161:3), and that Plaintiff was yelling out of the window (Defs.’ 56.1, Dkt.

52, ¶ 20). Notably, there is no evidence in the record indicating that the officers knew who else

was inside the Residence with Plaintiff 11 or that the officers had any reason to believe that Plaintiff

posed a threat of harm to himself 12 or anyone else inside the Residence. There is also no evidence


       11
          Indeed, Plaintiff claims that no one else was in the Residence with him at the time of the
stand-off on July 22, 2015 (Pl.’s Br., Dkt. 57, at 2), and Defendants offer no contrary evidence.
       12
          Defendants argue in their reply that Plaintiff conceded that he was a danger to himself
in his opposition. (See Defs.’ Reply, Dkt. 58, at 6.) However, read liberally, Plaintiff’s opposition
brief does not concede that point, but rather emphasizes the fact that Plaintiff could not harm
                                                  19
that the alleged victims of Plaintiff’s menacing, the Grazianos, were in any danger at that time.

Even though Defendants argue that the officers who first arrived on the scene had “designated”

Plaintiff an EDP, Defendants do not provide any evidence regarding the basis for that designation,

nor evidence that Defendant McAvoy had any information, apart from the other officers’ EDP

“designation,” about Plaintiff having mental health diagnoses or issues. (Pl.’s Depo., Dkt. 53-2,

at 168:1–8.)

       Defendants correctly point out that “[o]fficers do not need ironclad proof of a likely serious,

life-threatening injury to invoke the emergency aid exception, and the court must refrain from

replacing the objective inquiry into appearances with a hindsight determination that there was in

fact no emergency.” (Defs.’ Br., Dkt. 54, at 10–11 (quoting Soller, 2015 WL 500492, at *12).)

However, the officers’ “objectively reasonable belief must be based on more than speculation.”

Pennington v. City of Rochester, No. 13-CV-6304 (FPG), 2018 WL 3023383, at *4 (W.D.N.Y.

June 18, 2018). Defendants have not provided sufficient evidence at this stage showing, as a matter

of law, “an objectively reasonable basis for believing [] that a person within the house [was] in

need of immediate aid . . . .” See Soller, 2015 WL 500492, at *12 (internal quotation marks and

citation omitted). Here, a reasonable jury could find that no such basis existed at the time of the

warrantless entry into the Residence by Defendant McAvoy on July 22, 2015.

       Thus, viewing the evidence in the light most favorable to Plaintiff, the Court finds that the

information known to Defendant McAvoy and the other officers on July 22, 2015 was insufficient

to provide an objectively reasonable basis for a warrantless entry, and that Defendants, therefore,

have failed to show that they are entitled to judgment as a matter of law with respect to the entry


anyone else. (See Pl.’s Br., Dkt. 57, at 2 (“In fact, being the only person in the home meant only
I could hurt myself, but after three hours of the stand[]off and still not a danger to myself, it was
evident that police entry was for the sole purpose of making an arrest . . . .”).)

                                                 20
into the Residence that day. See Bah v. City of New York, No. 13-CV-6690 (PKC), 2017 WL

435823, at *5 (S.D.N.Y. Jan. 31, 2017) (denying defendants summary judgment on unlawful entry

claim, where “[o]fficers arrived in response to a radio call related to an EDP, were told by

[plaintiff’s] mother that [plaintiff] was not violent, . . . knocked on [plaintiff’s] apartment door[,]”

and when plaintiff “opened the door[,] . . . the officers observed that he was naked, his eyes had a

blank stare and were open wider than normal, and he was holding a knife in one hand[,]” followed

by plaintiff “clos[ing] the door, which the officers unsuccessfully attempted to prevent him from

doing”).

               3.      Qualified Immunity

       Courts have an obligation to determine the applicability of a qualified immunity defense at

the earliest stage of the litigation. See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (“[The

Supreme Court] repeatedly ha[s] stressed the importance of resolving immunity questions at the

earliest possible stage in litigation.” (internal quotation marks and citation omitted)). “Qualified

immunity will attach to an officer’s decision to enter a dwelling in response to perceived exigent

circumstances so long as the ‘conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Kerman v. City of New

York, 261 F.3d 229, 236 (2d Cir. 2001) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

“[A] government official’s conduct violates clearly established law when, at the time of the

challenged conduct, the contours of a right are sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Abrams v. Dep’t of Pub. Safety,

764 F.3d 244, 255 (2d Cir. 2014) (internal quotation marks and alteration omitted) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

       In Kerman, the Second Circuit found that an anonymous 911 call describing “a mentally



                                                  21
ill man at this location [who] was off his medication and acting crazy and possibly had a gun” did

not give rise to an exigency sufficient for a warrantless entry. 261 F.3d at 232. Relying on Kerman,

the court in Bah found that similar facts “could support a finding that the officers violated clearly

established law by making warrantless entries into Bah’s apartment without more evidence that he

was a danger to himself or others.” Bah, 2017 WL 435823, at *5. Here, as discussed above, the

record, viewed in the light most favorable to Plaintiff, establishes that Defendant McAvoy was

told of an altercation between Plaintiff and his neighbors that had already ended, and then Plaintiff

locked himself inside what appeared to be his home, refusing to come out or to be taken to the

hospital or arrested. Under these circumstances, a reasonable officer “would have understood,”

Abrams, 764 F.3d at 255, that there was no exigency—such as Plaintiff presenting a danger to

himself or others—to justify warrantless entry into the Residence, and that the officers, by doing

so, were violating Plaintiff’s Fourth Amendment right.

       Defendants argue that a reasonable officer could have believed there was a sufficient basis

to designate Plaintiff as an EDP, relying on “(1) [the officers’] observations of Plaintiff once they

arrived at [the Residence], (2) their conversations with the complain[ants], the Grazianos, and (3)

the multiple 911 calls regarding the altercations[.]” (Defs.’ Br., Dkt. 54, at 17.) However,

Defendants do not provide any evidence describing Defendant McAvoy’s or any other officers’

observations of Plaintiff’s demeanor and behavior, their conversations with the witnesses (other

than the debriefing of the Grazianos about the knife incident the day before), or the contents of

any 911 calls. The only description of the events of July 22, 2015 from the perspective of the

police in the record is contained in a police report prepared by a police officer, Edward Fogarty.

(Exhibit J, Dkt. 53-10, at 3–5.) Fogarty described “a barricaded E.D.P. with a knife” and a phone




                                                 22
call between Plaintiff and Fogarty 13 on July 22, 2015, in which Plaintiff stated that he was not in

the Residence and would not “surrender to be evaluated unless his neighbor was also evaluated.”

(Id.) The police report does not explain why Plaintiff was designated as an EDP, nor does it,

standing alone, establish that, in entering the Residence without a warrant, Defendant McAvoy

acted upon an objectively reasonable belief that Plaintiff was an EDP who presented a danger to

himself or others inside the Residence. Therefore, based on the record, Defendants have not shown

that Defendant McAvoy is entitled to qualified immunity, as a matter of law, with respect to his

warrantless entry into the Residence on July 22, 2015.

       Accordingly, the Court denies the motion for summary judgment with respect to Plaintiff’s

unlawful entry claim.

                                          CONCLUSION

       For the reasons stated above, the Court grants in part and denies in part Defendants’ motion

for summary judgment. Only Plaintiff’s July 22, 2015 unlawful search claim against Defendant

McAvoy survives summary judgment. All other claims are dismissed, and Defendant Diaz is

terminated as a party to this action. The parties shall file their portion of the Joint Pretrial Order

(“JPTO”) that complies with the Court’s Individual Rules within thirty (30) days of the date of this

Memorandum & Order. 14




       13
          The DD5 report notes that Fogarty was at the Residence in response to a report of a
barricaded EDP with a knife. (Exhibit J, Dkt. 53-10, at 3–5.)
       14
           Given Plaintiff’s pro se status, each side shall separately submit their portion of the
JPTO, rather than submitting a jointly prepared JPTO. Defendant McAvoy’s JPTO submission
should comply with the requirements of Section 4(A) of the Court’s Individual Rules, and Plaintiff
shall use best efforts to comply with those requirements.

                                                 23
                                 SO ORDERED.

                                 /s/ Pamela K. Chen
                                 Pamela K. Chen
                                 United States District Judge
Dated: March 30, 2020
       Brooklyn, New York




                            24
